UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Commission file number 1-640 NL INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New Jersey 13-5267260 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark: Whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * Yes No * The registrant has not yet been phased into the interactive data requirements. Whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the registrant's common stock outstanding on October 30, 2009: NL INDUSTRIES, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2008; September 30, 2009 (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited)- Three and nine months ended September 30, 2008 and 2009 5 Condensed Consolidated Statement of Equity and Comprehensive Income - Nine months ended September 30, 2009 (unaudited) 6 Condensed Consolidated Statements of Cash Flows (unaudited) - Nine months ended September 30, 2008 and 2009 7 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosure About Market Risk 42 Item 4. Controls and Procedures 42 Part II. OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 45 Item 6. Exhibits 45 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, 2008 September 30, 2009 (unaudited) Current assets: Cash and cash equivalents $ 16,450 $ 19,625 Restricted cash and cash equivalents 7,457 7,119 Marketable securities 5,534 5,296 Accounts and other receivables, net 28,663 14,986 Inventories, net 22,661 17,276 Prepaid expenses and other 1,435 1,254 Deferred income taxes 5,766 5,806 Total current assets 87,966 71,362 Other non-current assets: Marketable equity securities 64,000 71,964 Investment in and advances to Kronos Worldwide, Inc. 133,745 122,769 Goodwill 44,194 44,311 Assets held for sale 3,517 2,800 Other assets, net 17,832 17,979 Total other non-current assets 263,288 259,823 Property and equipment: Land 12,232 12,351 Buildings 32,723 33,999 Equipment 115,546 124,185 Construction in progress 4,406 1,512 164,907 172,047 Less accumulated depreciation 96,625 106,531 Net property and equipment 68,282 65,516 Total assets $ 419,536 $ 396,701 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands) LIABILITIES AND EQUITY December 31, 2008 September 30, 2009 (unaudited) Current liabilities: Accounts payable $ 6,802 $ 6,058 Accrued liabilities 27,614 24,781 Accrued environmental costs 9,834 8,436 Income taxes 1,167 1,131 Total current liabilities 45,417 40,406 Non-current liabilities: Note payable to affiliate 41,980 42,230 Accrued environmental costs 40,220 37,205 Accrued pension costs 11,768 11,041 Accrued postretirement benefit (OPEB) costs 8,883 8,669 Deferred income taxes 49,215 52,821 Other 21,823 21,239 Total non-current liabilities 173,889 173,205 Equity: NL Stockholders' equity: Commonstock 6,074 6,076 Additional paid-in capital 330,879 318,904 Retained earnings 16,909 - Accumulated other comprehensive loss (165,498 ) (153,142 ) Total NL stockholders' equity 188,364 171,838 Noncontrolling interest in subsidiary 11,866 11,252 Total equity 200,230 183,090 Total liabilities and equity $ 419,536 $ 396,701 Commitments and contingencies (Notes 8 and 10) NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended September 30, Nine months ended September 30, 2008 2009 2008 2009 (unaudited) Net sales $ 43,909 $ 29,411 $ 128,137 $ 87,126 Cost of sales 32,688 22,446 96,493 69,141 Gross margin 11,221 6,965 31,644 17,985 Selling, general and administrative expense 6,317 6,910 19,225 19,040 Other operating income (expense): Insurance recoveries 706 1,384 2,390 4,098 Goodwill impairment (10,111 ) - (10,111 ) - Litigation settlement gain - - - 11,313 Assets held for sale write-down - - - (717 ) Other expense, net (1 ) (221 ) (89 ) (260 ) Corporate expense (3,046 ) (4,997 ) (13,782 ) (14,319 ) Loss from operations (7,548 ) (3,779 ) (9,173 ) (940 ) Equity in net income (loss) of Kronos Worldwide, Inc. (1,284 ) 3,072 661 (14,350 ) Other income (expense): Interest and dividends 792 681 6,917 2,096 Interest expense (527 ) (229 ) (1,783 ) (845 ) Loss before taxes (8,567 ) (255 ) (3,378 ) (14,039 ) Provision for income taxes (benefit) (848 ) (3,442 ) 165 (2,958 ) Net income (loss) (7,719 ) 3,187 (3,543 ) (11,081 ) Noncontrolling interest in net income (loss) of subsidiary (974 ) 67 (473 ) (214 ) Net income (loss) attributable to NL stockholders $ (6,745 ) $ 3,120 $ (3,070 ) $ (10,867 ) Amounts attributable to NL stockholders: Basic and diluted net income (loss) per share $ (.14 ) $ .06 $ (.06 ) $ (.22 ) Cash dividend per share $ .125 $ .125 $ .375 $ .375 Weighted-average shares used in the calculation of net income per share: Basic 48,599 48,612 48,595 48,607 Dilutive impact of stock options - 2 - - Diluted 48,599 48,614 48,595 48,607 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY AND COMPREHENSIVE INCOME Nine months ended September 30, 2009 (In thousands) NL Stockholders’ Equity Accumulated Additional other Noncontrolling Common paid-in Retained comprehensive interest in Total Comprehensive stock capital earnings loss subsidiary equity income (unaudited) Balance at December 31, 2008 $ 6,074 $ 330,879 $ 16,909 $ (165,498 ) $ 11,866 $ 200,230 Net loss - - (10,867 ) - (214 ) (11,081 ) $ (11,081 ) Other comprehensive income, net - - - 12,356 199 12,555 12,555 Issuance of common stock 2 133 - - 6 141 Dividends - (12,186 ) (6,042 ) - (605 ) (18,833 ) Other - 78 - - - 78 Balance at September 30, 2009 $ 6,076 $ 318,904 $ - $ (153,142 ) $ 11,252 $ 183,090 Comprehensive income $ 1,474 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine months ended September 30, 2008 2009 (unaudited) Cash flows from operating activities: Net loss $ (3,543 ) $ (11,081 ) Depreciation and amortization 7,117 6,271 Deferred income taxes (3,743 ) (3,857 ) Equity in net (income) loss of Kronos Worldwide, Inc. (661 ) 14,350 Dividends from Kronos Worldwide, Inc. 13,137 - Benefit plan expense greater (less) than cash funding: Defined benefit pension expense (2,239 ) 601 Other postretirement benefit expense 357 279 Goodwill impairment 10,111 - Litigation settlement gain - (11,313 ) Assets held for sale write-down - 717 Other, net 758 1,132 Change in assets and liabilities: Accounts and other receivables, net (922 ) 9,808 Inventories, net (1,391 ) 5,131 Prepaid expenses and other (848 ) 904 Accrued environmental costs (4,785 ) (4,413 ) Accounts payable and accrued liabilities 569 (957 ) Income taxes 600 (982 ) Accounts with affiliates 1,522 (1,045 ) Other, net (3,077 ) (1,717 ) Net cash provided by operating activities 12,962 3,828 Cash flows from investing activities: Capital expenditures (5,482 ) (1,786 ) Proceeds from real estate–related litigation settlement - 11,800 Change in restricted cash equivalents and marketable debt securities, net (4,453 ) 489 Collections of loans to affiliates - 8,090 Collection of note receivable 1,306 261 Proceeds from disposal of: Marketable securities 360 89 Property and equipment 255 - Purchase of: CompX common stock (1,006 ) - Kronos common stock - (139 ) Valhi common stock - (33 ) Net cash provided by (used in) investing activities (9,020 ) 18,771 NL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (In thousands) Nine months ended September 30, 2008 2009 (unaudited) Cash flows from financing activities: Cash dividends paid $ (18,224 ) $ (18,228 ) Distributions to noncontrolling interests in subsidiary (614 ) (605 ) Proceeds from issuance of common stock - 84 Repayment of note payable to affiliate (7,000 ) (750 ) Other, net (50 ) (133 ) Net cash used in financing activities (25,888 ) (19,632 ) Cash and cash equivalents - net change from: Operating, investing and financing activities (21,946 ) 2,967 Currency translation 147 208 Cash and cash equivalents at beginning of period 41,112 16,450 Cash and cash equivalents at end of period $ 19,313 $ 19,625 Supplemental disclosures: Cash paid for: Interest $ 1,789 $ 1,149 Income taxes, net 1,957 1,631 Non-cash investing activity: Accrual for capital expenditures 169 143 See accompanying Notes to Condensed Consolidated Financial Statements. NL INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (unaudited) Note
